DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/2022 has been entered.
The amendment filed 4/18/2022 has been entered.  Claims 3-4 have been canceled.  Claims 1-2 and 5-6 are pending in the application.  Claim 6 has been withdrawn from consideration.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 1-2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 has been amended to recite, “the acid-modified polyolefin contains a first acid-modified polyolefin having an acid value of 5 mgKOH/g or less, and a melting point of 130ºC or higher” (emphasis added) on lines 7-8, and further recites “a second acid-modified polyolefin having…a melting point of higher than 90ºC” (emphasis added) on lines 9-10, and “a difference between a melting point of the first acid-modified polyolefin and the melting point of the second acid-modified polyolefin is 0ºC or more and less than 40ºC” (emphasis added); and hence it is unclear whether “a melting point” on line 15 with respect to the first acid-modified polyolefin is the same as “a melting point of 130ºC or higher” as recited on line 8, e.g. “a melting point” on line 15 should read “the melting point” with respect to the first acid-modified polyolefin.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) (given the absence of an English translation of Applicant’s foreign priority application) and/or 102(a)(2) as anticipated by Yokomichi (WO2017/073153, also printed as US2018/0305592, please refer to the US Patent Application Publication for the below cited sections).  Yokomichi discloses an adhesive composition suitable for bonding a polyolefin resin substrate and a polar material, preferably a metal substrate such as a metal sheet (Abstract, Paragraphs 0046-0047), by thermocompression bonding, wherein the adhesive composition may be applied to the polar material, e.g. metal sheet (reading upon the claimed metal sheet), using a suitable coating means to form an adhesive layer having a thickness of preferably 10 to 100µm, still more preferably 30 to 50µm, thereon (broadly reading upon the claimed “surface-treated metal sheet comprising: a metal sheet; and a resin layer provided on at least one surface of the metal sheet”) and then the polyolefin resin substrate may be laminated and bonded to the coating surface while the adhesive layer formed on the surface of the polar material/metal sheet is in a molten state (Paragraphs 0049-0050; reading upon the claimed “for adhesion to polyolefin” of instant claim 1 and “composite member, comprising: the surface-treated metal sheet…and a plastic provided on the resin layer in the surface-treated metal sheet, wherein the plastic contains a polyolefin” as in instant claim 5).  Yokomichi discloses that the adhesive composition comprises an acid-modified polypropylene (A) having a melting point of preferably 65ºC-140ºC and an acid value of preferably 3mg KOH/g-resin, even more preferably 9mg KOH/g-resin or more, and preferably 50mg KOH/g-resin or less, with an example having a melting point of 130ºC and an acid value of 15mg KOH/g-resin (Abstract, Paragraphs 0017 and 0055, “PO-A2” in Production Example 2; reading upon the claimed second acid modified polyolefin and claimed acid value with sufficient specificity); an “unfunctionalized” polypropylene (B) that even if acid-modified, has an acid value of less than 3mg KOH/g-resin (falling within the claimed acid value range of 5mg KOH/g or less with respect to the first acid-modified polyolefin), is “not grafted” more than a graft amount of less than 0.3 mass%, and has a melting point of preferably 70ºC-145ºC (reading upon the claimed first acid-modified polyolefin melting point of 130ºC or higher), with specific examples at 135ºC (Production Example 2) and 160ºC (thus reading upon the claimed “first acid-modified polyolefin having an acid value of 5 mgKOH/g or less, and a melting point of 130ºC or higher” with sufficient specificity; Abstract, Paragraphs 0024-0027, Examples); and a polyethylene (C) that if acid-modified, has an acid value of preferably less than 3mg KOH/g-resin, and a melting point of preferably 90ºC-130ºC (Abstract, Paragraphs 0032 and 0034; may also read upon the claimed first acid-modified polyolefin at the 130ºC melting point).  Yokomichi discloses that the melting point of the acid-modified polypropylene (A) is preferably 5 to 10ºC lower than that of the “unfunctionalized” polypropylene (B) (Paragraph 0019; reading upon the claimed “difference between a melting point of the first acid-modified polyolefin and the melting point of the second acid-modified polyolefin” of “0ºC or more and less than 40ºC” as recited in instant claim 1).  
Yokomichi also discloses that the adhesive composition preferably comprises the “unfunctionalized” polypropylene (B), reading upon the claimed first acid-modified polyolefin, in an amount of 140 to 1500 parts by mass, per 100 parts by mass of the acid-modified polypropylene (A), reading upon the second acid-modified polyolefin and thus Yokomichi clearly discloses a ratio of a content of the “unfunctionalized polypropylene (B)” or “first acid-modified polyolefin” to the acid-modified polypropylene (A) or “second acid-modified polyolefin” of 93.75:6.25 to 58.33:41.67 falling within the claimed range of 99:1 to 50:50 by mass of instant claim 1 (Paragraphs 0010 and 0029).  With respect to the claimed content of the acid-modified polyolefin relative to the total amount of all of resin components in the resin layer, Yokomichi discloses that the polyethylene (C) is present in an amount of 10 to 600 parts by mass, still more preferably 20 to 200 parts by mass; per 100 parts by mass of the acid-modified polypropylene (A), reading upon the claimed second acid-modified polyolefin (Paragraphs 0010 and 0037), such that the content of the polypropylene (A) and (B) with respect to (A), (B), and (C) is 28.6% to 99.4% by mass, overlapping but encompassing the majority of the claimed range of 90% by mass or more, and given that Yokomichi specifically discloses examples at 90% by mass, 95% by mass, and 85% by mass (utilizing the PO-B1), Yokomichi discloses the claimed 90% by mass or more with sufficient specificity to anticipate the claimed range.
Thus, the Examiner takes the position that Yokomichi discloses the claimed surface-treated metal sheet of instant claim 1 and composite member of claim 5 with sufficient specificity to anticipate the recited claims.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection under 35 U.S.C. 102(a)(1) because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim Rejections - 35 USC § 103
Alternatively, claims 1 and 5 as well as claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Yokomichi.  The teachings of Yokomichi are discussed in detail above and although the Examiner takes the position that Yokomichi is anticipatory with respect to the invention as recited in instant claims 1 and 5 for the reasons discussed above, the Examiner alternatively notes that Yokomichi clearly discloses ranges and/or specific data points reading upon and/or falling within each of the claimed ranges recited in instant claim 1, including an acid value of less than 3mgKOH/g and a preferred melting point range of 70-145ºC with data points at 135ºC and 160ºC, reading upon the claimed 5 mgKOH/g or less and melting point of 130ºC or higher for the claimed first acid-modified polyolefin; a preferred acid value of 3-50mgKOH/g, more preferably 9-30mgKOH/g, and a melting point of 65-140ºC, with a data point at 15mg KOH/g in combination with a melting point of 130ºC reading upon and/or rendering obvious the claimed acid value of 20 mgKOH/g or more and a melting point of higher than 90ºC for the claimed second acid-modified polyolefin; a content ratio range of (B):(A) falling within the claimed 99:1 to 50:50 by mass range; a content of acid-modified polyolefin overlapping and substantially encompassing the claimed range of 90% by mass or more with several data points within the claimed range; and a preferred melting point difference between (A) and (B) of 5ºC to 10ºC falling within the claimed 0ºC to 40ºC (as discussed in detail above).  Hence, given that a prima facie case of obviousness exists where the claimed ranges overlap ranges disclosed by the prior art, the claimed invention as recited in instant claims 1 and 5 is alternatively rendered obvious over the teachings of Yokomichi.
With respect to instant claim 2, Yokomichi does not recite a surface roughness (in terms of Ra) for the adhesive layer (reading upon the claimed resin layer) as in the instantly claimed invention, however, given that Yokomichi discloses that the adhesive layer may have a preferred thickness as low as 10µm (Paragraph 0051), less than the claimed upper Ra limit of 12µm, a surface roughness in terms of Ra less than the overall thickness of the adhesive layer taught by Yokomichi would have been obvious to one having ordinary skill in the art and would read upon and/or suggest the claimed Ra of 12µm or less, given that by definition, Ra is the arithmetic average deviation of the surface peaks and valleys which would not be greater than the thickness of the layer, and further given that Yokomichi discloses that the adhesive layer may be in a molten state when the polyolefin resin substrate is applied thereto and laminated via thermocompression bonding (Paragraphs 0050-0051).  Hence, the claimed invention as recited in instant claim 2 would have been obvious over the teachings of Yokomichi.
Response to Arguments
Applicant’s arguments with respect to claims 1, 2 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 4/18/2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        June 29, 2022